 

Exhibit 10.1

 



SIXTH AMENDMENT TO CREDIT AGREEMENT

 

This Sixth Amendment to Credit Agreement (the “Sixth Amendment”) is made as of
the 6th day of March, 2020, by and between XpresSpa Holdings, LLC, a Delaware
limited liability company (the “Borrower”) and B3D, LLC, a North Carolina
limited liability company (the “Lender”).

 

WHEREAS, the Borrower and Lender are parties to that certain Credit Agreement
dated April 22, 2015, as amended by the First Amendment to Credit Agreement and
Waiver dated August 8, 2016, as assigned (together with the Existing Note, the
Security Agreement, and each Guarantee) with Borrower’s consent by Lender’s
predecessor, Rockmore Investment Master Fund Ltd. (“Rockmore”) to Lender on
February 7, 2017, as amended by the Second Amendment dated May 10, 2017, as
amended by the Third Amendment dated as of May 11, 2018, as Amended by the
Fourth Amendment dated July 8, 2019 and as amended by the Fifth Amendment to
Credit Agreement dated January 9, 2020, and as further as amended, restated,
amended and restated extended, renewed, replaced, supplemented or otherwise
modified from time to time (as amended, the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement the Lender agreed to provide credit
facilities to Borrower, as defined therein;

 

WHEREAS, Borrower’s obligations under the Credit Agreement are evidenced by the
Third Amended and Restated Note, dated January 9, 2020, in the principal amount
of $7,150,000 executed by Borrower (the “Existing Note”) and are secured by a
first priority lien on and security interest in substantially all of the assets
of the Borrower;

 

WHEREAS, the Lender is willing to fund an additional $500,000 to the Borrower on
the date hereof (the “Additional Funding”) and increase the principal of the
Loan due and payable to Lender by the amount of seven hundred fifty thousand
($750,000.00) dollars (the “Note Increase”), payable as provided herein below;
and

 

WHEREAS, the Borrower and Lender accordingly wish to amend certain terms of the
Credit Agreement in accordance with this Sixth Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Lender and the Borrower agree as follows:

 

1.                  Recitals. The Recitals to this Sixth Amendment are
incorporated herein by reference and form a part hereof.

 

2.                  Note Increase; Note. In consideration for Lender’s agreement
to enter into this Sixth Amendment, Borrower agrees to pay Lender the Note
Increase. The Note Increase shall be added to, and form a part of, the
outstanding principal amount due for the Loan under the Credit Agreement and
related instruments and shall be reflected in the Fourth Amended and Restated
Note in the principal amount of $7,900,000, of even date herewith, executed by
Borrower in the form annexed hereto as Exhibit A (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Replacement Note”).

 



 

 

 

3.                  Conversion. Following the date hereof, the Lender shall
submit one or more executed conversion notices electing to convert an aggregate
of $375,000 of the principal amount of the Note, effective on or prior to March
27, 2020.

 

4.                  Amendments.

 

(a)               Commitment Amount. Section 1.01 Definitions is hereby amended
by deleting the definition corresponding to the following definition and
substituting in its place the following definition:

 

““Commitment Amount”: $7,900,000.00.”

 

(b)               Sixth Amendment. Section 1.01 Definitions is hereby amended by
inserting the following definition thereto in proper alphabetical order as
follows:

 

““Sixth Amendment”: that certain Sixth Amendment to Credit Agreement, dated as
of March 6, 2020, and effective as of the Sixth Amendment Effective Date, by and
between Borrower and Lender.”

 

(c)               Sixth Amendment Effective Date. Section 1.01 Definitions is
hereby amended by inserting the following definition thereto in proper
alphabetical order as follows:

 

““Sixth Amendment Effective Date”: the date on which the Sixth Amendment shall
have become effective in accordance with its terms.”

 

(d)               Loan. Section 2.01 Loan is hereby deleted and replaced with
the following:

 

“Subject to the terms and conditions of this Agreement, the Lender agrees to
make a loan (the “Loan”) to the Borrower through an advance of (i) $6,000,000 on
the Effective Date of this Agreement, (ii) $500,000, which, on August 8, 2016,
was added to the Commitment Amount and the principal balance of the Note, (iii)
an additional $500,000, which, on the July 8, 2019, was added to the Commitment
Amount and the principal balance of the Note, (iv) an additional $150,000, which
on January 9, 2020 was added to the Commitment Amount and the principal balance
of the Note and (v) an additional $750,000, which on the Sixth Amendment
Effective date was added to the Commitment Amount and the principal balance of
the Note.”

 

(e)               Note. At all times from the Sixth Amendment Effective Date and
thereafter, the definition of “Note” in Section 2.02 shall be deemed to mean the
Replacement Note and all references in the Credit Agreement and any other Loan
Document to the “Note” shall be deemed to be a reference to the Replacement
Note.

 

5.                  Amendment Effective Date. This Amendment shall become
effective on the date (the “Sixth Amendment Effective Date”) that Lender shall
have received each of the following, in form and substance satisfactory to the
Lender:

 

(a)               Copies of this Amendment executed by Borrower and the Lender;

 

(b)               Receipt by the Borrower of the Additional Funding;

 

(c)               One (1) original Replacement Note executed by Borrower; and

 



(d)               Conversion notice executed by the Lender electing to convert
$375,000 of the principal amount of the Note effective as of March 6, 2020.

 



2 

 

 

6.                  Reaffirmation and Affirmation of Representations. The
Borrower hereby agrees with, affirms, reaffirms and acknowledges the
representations and warranties contained in the Loan Documents, including but
not limited to the facts set forth in the Recitals hereto relating to Borrower’s
consent to the assignment of the Credit Agreement, the Existing Note and all
other Loan Documents (including guaranties and security documents) by Rockmore
to Lender. The Borrower represents that the representations and warranties
contained in the Loan Documents are true and in full force and effect and
continue to be true and in full force and effect.

 

7.                  Ratification of Unchanged Terms. The Borrower affirms,
ratifies and reaffirms all terms, covenants, conditions and agreements contained
in the Loan Documents, in each case as amended and modified by this Sixth
Amendment. All terms and conditions of the Credit Agreement and Loan Documents
not amended or modified by this Sixth Amendment, and any and all Exhibits
annexed thereto and all other writings submitted by the Borrowers to the Lender
pursuant thereto, and all Liens granted thereunder, shall remain unchanged and
in full force and effect, in each case except as amended by this Sixth
Amendment.

 

8.                  No Waiver. This Sixth Amendment shall not constitute a
waiver or modification of any of the Lender’s rights and remedies or of any of
the terms, conditions, warranties, representations, or covenants contained in
the Loan Documents, except as specifically set forth hereinabove, and the Lender
hereby reserves all of its rights and remedies pursuant to the Loan Documents
and applicable law.

 

9.                  Severability. Any provision of this Sixth Amendment held by
a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect thereof
shall be confirmed to the provision so held to be invalid or unenforceable.

 

10.                  Binding Effect; No Third Party Beneficiaries. This Sixth
Amendment shall be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and assigns. This Sixth Amendment is
solely for the benefit of each of the parties hereto and their respective
successors and assigns, and no other Person shall have any right, benefit,
priority or interest under, or because of the existence of, this Sixth
Amendment.

 

11.              Governing Law. This Sixth Amendment is governed by and is to be
construed and enforced in accordance with the laws of the State of New York
(without regard to the conflicts of law rules of New York). The parties to this
Agreement hereby consent to the exclusive jurisdiction of the federal and state
courts of the State of New York in the event of any dispute arising under or in
connection with this Agreement.

 

12.              Further Assurances. The parties hereto shall execute and
deliver such additional documents and take such additional action as may be
necessary or desirable to effectuate the provisions and purposes of this Sixth
Amendment.

 



3 

 

 

13.              Authorization. The Borrower represents and warrants to the
Lender that this Sixth Amendment has been approved by proper corporate
authorization and resolution of the Borrower.

 

14.              Counterparts. This Sixth Amendment may be executed in several
counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which together shall constitute one agreement. Any
signature delivered by a party by facsimile transmission or by email in “PDF” or
similar format shall be deemed to be an original signature hereto.



 

[Signature Page Follows]

 

* * *

 

4 

 



 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Sixth Amendment to Credit Agreement as of the date first above written.

 



  XPRESSPA HOLDINGS, LLC               By: /s/ Douglas Satzman   Name: Douglas
Satzman   Title: Chief Executive Officer               B3D, LLC              
By: /s/ Brian Daly   Name: Brian Daly   Title: Manager



 

[Signature Page to Sixth Amendment to Credit Agreement]

 

5 

 

 

EXHIBIT A

 

REPLACEMENT NOTE

 

 

Attached.



 



6 

